Case 2:06-cr-20099-RHC-dkv Document 218 Filed 11/23/20 Page 1 of 6              PageID 1523




                     UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION
 ______________________________________________________________________

 UNITED STATES OF AMERICA,

                     Plaintiff,

 v.                                                     Case No. 06-20099

 LARRY BOATWRIGHT,

                 Defendant.
 ________________________________/

 OPINION AND ORDER DENYING DEFENDANT’S MOTION TO REDUCE SENTENCE

       Defendant Larry Boatwright was convicted of distribution of controlled

 substances, 21 U.S.C. § 841(a)(1). (Document 151.) His expected date of release is in

 June 2023. (Document 216, PageID.1503.) The Bureau of Prisons (“BOP”) has

 released him to home confinement for the remainder of his sentence. (Document 214,

 PageID.1478; Document 216, PageID.1503.)

       Defendant has filed a “Motion to Reduce Sentence.” (Document 214.) He asks

 the court to reduce his sentence to time served so he can better care for his elderly

 parents. Defendant previously filed three pro se motions that requested the same relief. 1

 (Documents 207, 208, 210.) The matter has been fully briefed. (Documents 16, 17.) For

 the reasons provided below, Defendant’s motions will be denied.

       A court may reduce a term of imprisonment if it determines “extraordinary and

 compelling reasons warrant such a reduction.” 18 U.S.C. § 3582(c)(1)(A). The court

 must also weigh the sentencing factors provided under 18 U.S.C. § 3553(a) and



 1     Defendant twice amended his most recent pro se motion. (Documents 211, 212.)
Case 2:06-cr-20099-RHC-dkv Document 218 Filed 11/23/20 Page 2 of 6               PageID 1524




 determine if a sentence reduction “is consistent with applicable policy statements issued

 by the Sentencing Commission.” Id.

        U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is

 the “applicable policy statement[]” with which courts must comply. 18 U.S.C. §

 3582(c)(1)(A). Section 1B1.13 of the Sentencing Guidelines explains that a defendant

 must “not [be] a danger to the safety of any other person or to the community” under 18

 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

 compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age

 of the Defendant,” “Family Circumstances,” and “Other Reasons.” U.S. Sentencing

 Guidelines Manual § 1B1.13. The category of “Other Reasons” requires a determination

 from the Director of the Bureau of Prisons (“BOP”) that “there exists in the defendant's

 case an extraordinary and compelling reason other than, or in combination with, the

 reasons” outlined in the other three categories. Id. § 1B1.13 cmt. n.1(D). The BOP has

 released Program Statement 5050.50 to guide its determination of extraordinary and

 compelling circumstances. 2 Federal Bureau of Prisons, U.S. Department of Justice,

 Program Statement 5050.50: Compassionate Release/Reduction in Sentence:

 Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (2019).




 2      After the passage of the First Step Act in 2018, district courts in the Sixth Circuit
 remain divided over whether only the BOP Director may determine if a defendant’s
 circumstances fall within the category of “Other Reasons.” Compare United States v.
 Bolze, --- F. Supp. 3d ----, 2020 WL 2521273, at *7 (E.D. Tenn. May 13, 2020) (quoting
 U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1(D)) (“[O]nly the ‘Director of the
 Bureau of Prisons’ can determine that such ‘other reasons’ exist.”), with United States v.
 Young, 458 F. Supp. 3d 838, 845 (M.D. Tenn. 2020) (“[F]ederal judges are no longer
 constrained by the BOP Director’s determination of what constitutes extraordinary and
 compelling reasons for a sentence reduction.”).
                                              2
Case 2:06-cr-20099-RHC-dkv Document 218 Filed 11/23/20 Page 3 of 6               PageID 1525




        In all, a defendant seeking compassionate release must present “extraordinary

 and compelling” circumstances, must have § 3553(a)’s sentencing factors that weigh in

 her favor, must not be a threat to others as determined by § 3142(g), and must fit within

 one of the four categories in § 1B1.13 of the Sentencing Guidelines. 18 U.S.C. §

 3582(c)(1)(A); U.S. Sentencing Guidelines Manual § 1B1.13; see also United States v.

 Allen, 819 F. App’x 418, 419 (6th Cir. 2020).

        The government argues that Defendant has not properly exhausted

 administrative remedies. Under § 3582(c)(1)(A), an inmate may seek compassionate

 release himself only if he submits a request for compassionate release to his warden

 and he has “fully exhausted all administrative rights to appeal a failure of the [BOP] to

 bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request .

 . . whichever is earlier.”

        The request for relief Defendant cites for his exhaustion requirement asked his

 warden for “elderly release.” (Document 207-1, PageID.1291.) The government argues

 that Defendant was subsequently released to home confinement, and he never explicitly

 asked for a reduction in sentence. (Document 216, PageID.1505-06.) Thus, according

 to the government, the relief Defendant sought was provided, and he has not exhausted

 administrative remedies for a sentence reduction. (Id.) Nonetheless, Defendant asked

 for “Compassionate Release,” which inherently requires a reduction in sentence.

 (Document 207-1, PageID.1291.) Furthermore, even if the court were to consider the

 merits of the motion, Defendant does not qualify for a modified sentence under §

 3582(c)(1)(A).




                                              3
Case 2:06-cr-20099-RHC-dkv Document 218 Filed 11/23/20 Page 4 of 6                PageID 1526




        Defendant does not fall within the “Family Circumstances” category in § 1B1.13

 of the Sentencing Guidelines. Defendant does not claim there is a “death or

 incapacitation of [a] caregiver of . . . [D]efendant's minor child.” U.S. Sentencing

 Guidelines Manual § 1B1.13 cmt. n.1(C)(i). Nor is there an “incapacitation of . . .

 [D]efendant's spouse . . . when . . . [D]efendant would be the only available caregiver for

 the spouse.” Id. § 1B1.13 cmt. n.1(C)(ii). Thus, the Sentencing Commission’s policy

 statement is not satisfied. 18 U.S.C. § 3582(c)(1)(A); U.S. Sentencing Guidelines

 Manual § 1B1.13 cmt. n.1(A)(ii).

        Defendant’s circumstances are also not “extraordinary and compelling.” 18

 U.S.C. § 3582(c)(1)(A). “Extraordinary” is defined as “exceptional to a very marked

 extent.” Extraordinary, Webster’s Third International Dictionary, Unabridged (2020).

 “Compelling” is defined as “tending to convince or convert by or as if by forcefulness of

 evidence.” Compelling, Webster’s Third International Dictionary, Unabridged (2020). A

 court in this district has described the requirements of “extraordinary” in the context of

 compassionate release “as beyond what is usual, customary, regular, or common,” and

 a “‘compelling reason’ as one so great that irreparable harm or injustice would result if

 the relief is not granted.” United States v. Sapp, Case No. 14-20520, 2020 WL 515935,

 at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.).

        In favor of release, Defendant points to his good behavior since being convicted

 and his wish to “go into the community” to help his elderly parents if the needs arise.

 (Document 214, PageID.1485-87; Document 217, PageID.1522.) Defendant is serving

 the remainder of sentence in his parents’ home where he is able to provide care and

 oversight. (Document 216, PageID.1504.) While Defendant’s good behavior is


                                              4
Case 2:06-cr-20099-RHC-dkv Document 218 Filed 11/23/20 Page 5 of 6               PageID 1527




 encouraging, it is by no means exceptional or unusual. Many prisoners display great

 personal growth while incarcerated, and, by itself, improvement does not qualify a

 prisoner for a reduced sentence. See 18 U.S.C. § 3582(c)(1)(A). In fact, statute

 expressly limits consideration of improved behavior when reviewing motions for

 compassionate release. See United States v. Allen, 614 F.3d 253, 256 (6th Cir. 2010)

 (“A district court may modify a defendant's sentence only as provided by statute.”). Title

 28 U.S.C. § 994(t) states that “[r]ehabilitation of the defendant alone shall not be

 considered an extraordinary and compelling reason.” See also U.S. Sentencing

 Guidelines Manual § 1B1.13 cmt. n.3 (“[R]ehabilitation of the defendant is not, by itself,

 an extraordinary and compelling reason for purposes of this policy statement.”). Further,

 having elderly parents is not out of the ordinary, and reduced access to the community,

 especially when Defendant lives with his parents, is not so extreme that “irreparable

 harm or injustice would result if the relief is not granted.” Sapp, 2020 WL 515935, at *3.

 Accordingly,

        IT IS ORDERED that Defendant’s “Motion to Reduce Sentence” (Document 214),

 “Pro Se Motion for Retroactive Application” (Document 207), “Request for Review Re:

 First Step Act” (Document 208), “Pro Se Motion for Release” (Document 210) are

 DENIED.

                                                  s/Robert H. Cleland                         /
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
 Dated: November 23, 2020




                                              5
Case 2:06-cr-20099-RHC-dkv Document 218 Filed 11/23/20 Page 6 of 6                               PageID 1528




 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, November 23, 2020, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                                /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\06-20099.BOATWRIGHT.MotiontoReduceSentence.RMK.docx




                                                      6
